Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000153
                       NO. SCWC-11-0000153
          21-JUN-2012
                                                     12:41 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                IN THE INTEREST OF M. CHILDREN: BM




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (ICA NO. CAAP-11-0000153; FC-S NO. 08-11988)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, J., Circuit Judge Del Rosario,

in place of McKenna, J., recused, and Circuit Judge Kim, assigned

   by reason of vacancy, with Acoba, J., dissenting separately)


           Petitioner/Appellant Mother’s application for writ of


certiorari, filed on May 8, 2012, was filed more than thirty days


after the filing of the ICA’s February 9, 2012 judgment on


appeal.   The application is untimely and thus, this court lacks


appellate jurisdiction.     See HRS § 602-59(c) (Supp. 2011); HRAP


Rule 40.1(a).   Therefore,


           IT IS HEREBY ORDERED that the application for writ of


certiorari is dismissed.


           DATED:   Honolulu, Hawai'i, June 21, 2012.

Herbert Y. Hamada                 /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

Robert T. Nakatsuji,

Deputy Solicitor General, 
       /s/ Dexter D. Del Rosario

for respondent

                                  /s/ Glenn J. Kim